Order entered September 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01408-CR

                      DONAVIN JOCOLYN JENNINGS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81858-2014

                                         ORDER
       Appellant’s September 6, 2016 motion to file late his first amended original brief is

GRANTED. Appellant’s first amended original brief received by the Clerk of the Court on

September 6, 2016 is DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE